UNITED STATES COURT OF APPEALS
Filed 12/16/96
                                     TENTH CIRCUIT



 ROLAND S. WEAVER,

           Plaintiff-Appellant,
 vs.                                                         No. 96-3218
                                                       (D.C. No. 94-4224-SAC)
 CITY OF TOPEKA; TOPEKA                                       (D. Kan.)
 HOUSING AUTHORITY; LANA
 BALKA, Topeka Housing Authority
 Director; LAWRENCE WILSON, Topeka
 Housing Authority Assistant Director;
 STEVE CORELLO, Topeka Housing
 Authority Inspector; LINDA
 FREDERICKS; LINDSEY HALL;
 SECRETARY OF UNITED STATES
 DEPARTMENT OF HOUSING AND
 URBAN DEVELOPMENT; INSPECTOR
 GENERAL OF HOUSING AND URBAN
 DEVELOPMENT; DONNA
 WHITEMAN, Secretary of Kansas Social
 and Rehabilitation Services; FAIR
 HOUSING DEPARTMENT; UNITED
 STATES OF AMERICA; DAVID HALL;
 KANSAS DEPARTMENT OF SOCIAL
 AND REHABILITATION SERVICES,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*



       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


       Mr. Weaver was a tenant in a federally subsidized rental program and now appeals

from the district court’s dismissal of his action arising from a $558 damage assessment

against him. Although the district court considered matters outside the pleadings in ruling

on the motions to dismiss, it also gave Mr. Weaver an opportunity to seek reconsideration

with evidentiary materials. See Fed. R. Civ. P. 12(b)(6). Although he filed an untimely

motion for “redetermination,” Mr. Weaver did not come forward with either evidentiary

materials that create a genuine issue of material fact or legal argument responsive to the

district court’s resolution.

       AFFIRMED. We GRANT Mr. Weaver’s motion to proceed without prepayment

of costs or fees. All other pending motions and objections are denied. The mandate shall

issue forthwith.


                                          Entered for the Court


                                          Paul J. Kelly, Jr.
                                          Circuit Judge




       **
         After examining the briefs and the appellate record, this three-judge panel has
determined unanimously that oral argument would not be of material assistance in the
determination of this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.

                                            -2-